Citation Nr: 0402858	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  98-10 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for heart disease, 
including as due to exposure to herbicides in service.

2.  Entitlement to service connection for a bilateral elbow 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1951 to 
December 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in March 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

The Board issued a decision in March 2000 which found that 
new and material evidence had been presented to reopen the 
claim for service connection for heart disease, denied (as 
not well grounded) the claim for service connection for heart 
disease, and denied (as not well grounded) a claim for 
service connection for a bilateral elbow disability.  The 
Board's decision to deny (as not well grounded) the claims 
for service connection for heart disease and a bilateral 
elbow disability was subsequently vacated by a February 2001 
order of the United States Court of Appeals for Veterans 
Claims (Court).  The Appellee's Motion supporting the Court's 
order reflects that the March 2000 Board decision was vacated 
and remanded for readjudication in light of the Veterans 
Claims Assistance Act of 2000 (VCAA).  

In an August 2001 decision, the Board found that new and 
material evidence had been received to reopen the issue of 
entitlement to service connection for heart disease.  In the 
August 2001 decision, the Board Remanded to the RO the issue 
of entitlement to service connection for heart disease for a 
VA cardiology examination and etiology opinions, and for 
compliance with the VCAA.  In the August 2001 decision, the 
Board also Remanded to the RO the issue of entitlement to 
service connection for a bilateral elbow disorder for 
compliance with the VCAA.  The veteran appeared and testified 
at a personal hearing in January 2000 before the undersigned 
Veterans' Law Judge, sitting at St. Louis, Missouri. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal 
decided herein has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claims 
addressed in this decision, and obtained all relevant 
evidence identified by the appellant in order to assist in 
substantiating the claims for VA compensation benefits.

2.  The veteran did not experience chronic heart disease in 
service, heart disease within one year of service separation, 
or continuous heart disease in the post-service period.

3.  The veteran was exposed to herbicide agents during his 
active duty service in Vietnam.

4.  The veteran's heart disease is not recognized by VA as 
being presumptively related to exposure to herbicide agents 
used in Vietnam.  

5.  The veteran's currently diagnosed heart disease, 
including coronary artery disease and palpitations, is not 
etiologically related to service, including to exposure to 
herbicides during service. 

6.  The veteran does not currently have a bilateral elbow 
disability.


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in or aggravated by 
service, including due to exposure to herbicides in service, 
and may not be presumed to be of service onset.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).  

2.  As the veteran does not have a current bilateral elbow 
disability, a bilateral elbow disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see also Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  VA has 
issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The Board finds in this  case that the VCAA 
requirements have been met.  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
veteran of what must be demonstrated to establish service 
connection for heart disease, including as due to exposure to 
herbicides in service, and service connection for a bilateral 
elbow disorder.  In a January 2003 letter, the RO informed 
the veteran of the evidence needed to substantiate his claims 
for service connection, including the need for evidence of an 
injury or disease in military service, evidence of a current 
physical disability, and medical opinion evidence to show a 
relationship between current disability and an injury, 
disease, or event in service.  The RO advised the veteran 
that VA would request any information or evidence the veteran 
wanted VA to obtain, and any medical evidence from his 
doctors about which he told VA, and requested the veteran to 
provide information regarding medical treatment; the RO sent 
VA Forms 21-4142 (Authorization and Consent to Release 
Information to VA) for this purpose.  

The RO also advised the veteran that he could obtain any of 
the records and send them to VA.  The RO requested the 
veteran to provide specific information about dates of 
treatment, and provided a VA Form 21-4138 and a phone number 
for the veteran to use for his answer.  Thus, the veteran has 
been advised which portion of evidence is to be provided by 
him and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  VA specifically requested VA 
treatment records, and in April 2003 afforded the veteran 
another VA cardiology examination with medical nexus 
opinions.  Inasmuch as the basis of the Board's decision is 
that the veteran does not have a current bilateral elbow 
disability, further medical etiology opinion on this question 
is not warranted.  Any medical opinion about in-service 
etiology, in the absence of a finding of a current 
disability, would be speculative.  Accordingly, the Board 
finds that no further notice to the veteran or assistance in 
acquiring additional evidence is required by the new statute 
and regulations.

The Court recently held that specific notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  The Court also held that 38 U.S.C.A. § 5103 requires 
the Secretary to give VCAA-complying notice to a VA claimant 
"upon receipt of a complete or substantially complete 
application. In the present case, the Board finds that the 
extensive correspondence from VA to the veteran advising him 
of the evidence and information necessary to establish his 
claim, to include the corresponding responsibilities of VA 
and the veteran in securing such information and evidence, 
demonstrates that the lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832).



II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2003).  
Generally, for the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

Additionally, certain chronic diseases, including arthritis, 
arteriosclerosis, and cardiovascular disease, may be legally 
presumed to have been incurred during service if manifest to 
a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  The nexus 
requirement may be satisfied by evidence that a chronic 
disease subject to presumptive service connection was 
manifest to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  If a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, certain diseases shall be service-connected 
if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.  The listed diseases 
do not include cardiovascular disease.  

A.  Heart Disease

The veteran contends that he has "irregular heartbeat" or 
heart palpitations and coronary artery disease that are 
etiologically related to service, including to exposure to 
Agent Orange herbicide during service.  At a personal hearing 
in January 2000 before the undersigned Veterans' Law Judge, 
sitting at St. Louis, Missouri, the veteran testified that he 
had an irregular heartbeat during service; he now had an 
irregular heartbeat unrelated to activity; and he had been 
exposed to Agent Orange during service.  

After a review of all the lay and medical evidence of record, 
whether or not specifically cited, with regard to whether the 
veteran's currently diagnosed heart disease may be presumed 
to be related to his exposure to Agent Orange in service, the 
Board finds that the veteran was exposed to herbicide agents 
during his active duty service in Vietnam during the Vietnam 
era.  As the veteran has not been diagnosed with any disorder 
that is recognized by VA as being presumptively related to 
exposure to herbicide agents used in Vietnam, however, 
service connection for heart disease may not be presumed to 
be related to exposure to herbicides during service.  See 
38 C.F.R. § 3.309(e) (2003).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997).  As a presumption is not the sole method 
for showing causation, the Board will address whether service 
connection may be awarded for heart disease on the basis of 
direct incurrence in service, including as due to exposure to 
herbicides in service.  

Turning to the theory of direct service connection, the Board 
finds that the weight of the evidence demonstrates that 
during the veteran's service there was no combination of 
manifestations sufficient to identify a disability or disease 
entity of the heart or cardiovascular system so as to 
establish chronicity of such claimed disorder during service.  
38 C.F.R. § 3.303(b).  Service medical records dated from 
1977 through 1984 reflect findings of premature ventricular 
contractions, including ischemic changes (November 1982 
stress test), cardiac arrhythmia (May 1983), and an entry 
noting questionable coronary artery disease but no actual 
clinical finding of coronary artery disease (August 1984 
emergency room report).  The veteran's premature ventricular 
contractions and arrhythmia were diagnosed as related to 
excessive caffeine intake. 

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for heart 
disease.  38 C.F.R. § 3.303(b).  With regard to the 
continuity of post-service symptomatology, the evidence does 
not establish that the veteran experienced continuous 
symptomatology of the heart or cardiovascular system in the 
post-service period.  Service medical records reflect that 
the veteran experienced some palpitations during service and 
was treated for arrhythmia and tachycardia, but without 
ischemic heart disease.  No diagnosed disorder that accounted 
for the veteran's symptoms of arrhythmia and tachycardia was 
entered during service or within a year of service 
separation.  A post-service VA compensation examination in 
December 1987 found no heart disease, a March 1990 VA social 
work record noted an irregular heart beat but did not 
diagnose heart disease, and a May 1992 VA examination report 
reflects no known history of heart disease.  The veteran was 
first diagnosed with coronary artery disease 
(arteriosclerotic heart disease) in 1992, notably several 
years after service separation in December 1984.  

Based on this evidence, and the absence of medical treatment 
in the post-service period for several years, the Board finds 
that the veteran's heart disease, currently diagnosed as 
coronary artery disease, did not manifest to a compensable 
degree within one year of separation from active military 
service.  There is no evidence of complaints, findings, or 
diagnosis of arteriosclerosis or cardiovascular disease 
within one year of separation from service in December 1984.  
As arteriosclerosis or cardiovascular disease did not 
manifest to a compensable degree within one year of the 
veteran's separation from active military service in December 
1984, his currently diagnosed heart disease may not be 
presumed to be related to his active duty service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

On the question of whether the veteran's currently diagnosed 
heart disease is etiologically related to service, the Board 
finds that the weight of the competent medical evidence 
demonstrates that the veteran's currently diagnosed coronary 
artery disease, as well as benign palpitations, are not 
etiologically related to service, including to exposure to 
herbicides (Agent Orange) during service.  See 38 C.F.R. 
§ 3.303(d).  The veteran's coronary artery disease is shown 
by the weight of the competent medical evidence to have been 
diagnosed years after service in 1992.  An April 2003 VA 
examination report reflects a current diagnosis of coronary 
artery disease that was stable and was not productive of 
symptoms.  With regard to the veteran's palpitations, the 
April 2003 VA examination report reflects the VA examiner's 
opinion that the palpitations were benign, and were 
etiologically related to the veteran's (non-service-
connected) anxiety and PTSD. 

On the question of whether the veteran's currently diagnosed 
heart disease is directly related to exposure to Agent Orange 
or herbicides during service, the weight of the competent 
medical evidence demonstrates that the veteran's coronary 
artery disease is not etiologically related to herbicide 
exposure during service.  In an addendum to the April 2003 VA 
examination, the VA examiner offered the additional opinions 
that the veteran' palpitations were not etiologically related 
to the veteran's coronary artery disease, and that none of 
the veteran's "symptoms or disease are the result of 
exposure to Agent Orange."  

There is otherwise no favorable medical etiology opinion of 
record that weighs in the veteran's favor on the question of 
whether his currently diagnosed heart disease (coronary 
artery disease) or symptoms of palpitations are etiologically 
related to service, including exposure to Agent Orange or 
other herbicides during service.  As indicated, the veteran's 
palpitations have been related by competent medical evidence 
to non-service-connected anxiety and PTSD.  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the veteran's claim for service connection for 
heart disease, including as due to exposure to herbicides in 
service.  The Board finds that heart disease, including 
coronary artery disease and palpitations, was not incurred in 
or aggravated by service, including due to exposure to 
herbicides in service, and may not be presumed to be of 
service onset.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309. 


B.  Bilateral Elbow Disorder

The veteran contends that he has a current disability of the 
elbows.  He thinks he may have injured his elbows in service 
at the same time he fell on ice and injured his (service-
connected) left shoulder disability.  Through his 
representative, the veteran contends that general complaints 
of "joint pain" reflect a current bilateral elbow 
disability. 

After a review of all the lay and medical evidence of record, 
whether or not specifically cited, the Board finds that the 
weight of the competent medical evidence of record 
demonstrates that the veteran does not currently have a 
diagnosed "disability" of the elbows.  Service medical 
records reflect that the veteran injured his left shoulder, 
for which service connection has been separately established; 
however, the service medical records do not show any 
complaints, findings, or diagnosis related to an elbow 
disorder.  The veteran did not enter a claim for service 
connection for a bilateral elbow disorder until October 1997, 
notably nearly 13 years after service separation.   

At a personal hearing in January 2000 before the undersigned 
Veterans' Law Judge, sitting at St. Louis, Missouri, the 
veteran testified that he could "feel" any movement if he 
reached and turned the elbows; that he had this 
"occasional" feeling in service; and he did not seek 
medical treatment at the time he fell in service and injured 
his shoulder, but "probably" took Tylenol to kill the pain.  

Notwithstanding the veteran's general assertions of 
occasionally "feeling" something in the elbows, the 
competent medical evidence reflects no current bilateral 
elbow "disability" for VA disability compensation purposes.  
VA outpatient treatment records and VA examination reports 
reflect the veteran's complaints of left shoulder joint pain, 
and generalized complaints of joint pain, but reflect no 
specific complaints, findings, or diagnosis of bilateral 
elbow disability.  There is otherwise no favorable medical 
diagnosis or opinion of record that weighs in the veteran's 
favor on the question of whether he has a currently diagnosed 
bilateral elbow disability.  

With regard to whether the veteran currently has a disability 
of the elbows, while the veteran is competent to report and 
describe to a medical professional the in-service event of 
falling on ice, as well as symptoms he experiences at any 
time, it is the province of health care professionals to 
enter conclusions which require medical opinions, including a 
medical diagnosis of current disability and an opinion as to 
the relationship between a current disability and service.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

With regard to the requirement of medical evidence of a 
current disability, the Court has held that, without a 
diagnosed or identifiable underlying disability, pain does 
not, in and of itself, constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted"); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Court has held 
that Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance 
of the competent evidence demonstrates that the veteran does 
not have a current "disability" of the elbows, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim for service connection for a bilateral elbow 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303.  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal; however, as the preponderance of the 
evidence is against the veteran's claims, the record does not 
demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of either of these issues on that 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.


ORDER

Service connection for heart disease, including as due to 
exposure to herbicides in service, is denied.

Service connection for a bilateral elbow disorder is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



